DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 3 has been canceled.

Election/Restrictions
	The Election of Species Requirement dated June 2, 2021 is withdrawn in view of applicant’s arguments in the response dated July 29, 2021.  Accordingly, an action on the merits of all pending claims 1, 2 and 4-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “the surface” in line 1 of claims 4 and 5 lacks proper antecedent basis.
	The recitation “the seed pool” in line 2 of claims 9-12 lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 155 688 A2.
With respect to claim 15, European Patent 0 155 688 A2 discloses a seed metering member 28 rotatable about an axis (unnumbered) in a rotational direction (unnumbered) moving from upstream towards downstream (see the arrow in Figure 2), the seed metering member 28 comprising: 
a seed side (unnumbered) configured to face a seed reservoir 49 and a non-seed side (unnumbered) opposite the seed side (Figure 2);
a plurality of apertures 34 for picking up seeds under the influence of a pressure differential; and
a cell 42 diverging from one aperture 34 of the plurality of apertures 34 towards the seed side (unnumbered) to define a surface (unnumbered) recessed from the seed side (unnumbered), the cell 42 configured to receive one seed, the cell 42 further being elongated between a first end (unnumbered) defining a furthest extent (unnumbered) of the cell 42 in an upstream direction and 
As to claim 1, European Patent 0 155 688 A2 discloses a seed meter assembly (Figure 2) comprising: 
a motor (implicitly connected to hub 22); 
a seed reservoir 49 configured to support seeds; and
a metering member 28 configured to be driven by the motor (implicitly connected to hub 22) in a rotational direction (unnumbered) moving from upstream towards downstream (Figure 2: see arrow).
As to claim 2, the cell 42 has a semi-circular outline (unnumbered) combined with a semi-oval or semi-elliptical outline (unnumbered).
Regarding claim 4, the surface (unnumbered) curvedly extends from the first end (unnumbered) to the aperture 34 and curvedly extends from the aperture 34 to the second end (unnumbered).
With respect to claim 5, the surface (unnumbered) includes a steeper recessing slope (unnumbered) adjacent the first and second ends (unnumbered) than adjacent the aperture 34.
As to claim 14, the cell 42 is shaped to receive wheat.
Regarding claim 16, each cell 42 has a semi-circular outline (unnumbered) combined with a semi-oval or semi-elliptical outline (unnumbered), wherein the semi-circular outline (unnumbered) is disposed generally around a first half (unnumbered) of the aperture 34 and the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 155 688 A2 alone.
EP 0 155 688 A2 discloses a seed metering member 28 transporting seeds from a seed pool 49 to a delivery conduit 58.

The specific selection of delivery speed (seeds per second) merely represents an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention for optimum seed planting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific planting speeds set forth supra for the reasoning set forth supra.

Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 155 688 A2 in view of EP 0 140 701 A2.
EP 0 155 688 A2 discloses a seed metering member 28 comprising a seed reservoir 49 configured to support seeds; and a plurality of apertures 34 for picking up seeds under the influence of a pressure differential; and a cell 42.

EP 0 140 701 A2 disclose (1) at least one brush 92 disposed adjacent the seed side (unnumbered) of the metering member 48 and configured to sweep across the cell 144 from the second end (unnumbered) to the first end (unnumbered) as the metering member rotates (as required in claim 6); (2) the at least one brush 92 to include a brush 92 disposed proximate an upper boundary (unnumbered) of the seed reservoir (Figures 10-14); (3) the at least one brush 92 to include a brush 92 disposed above the seed reservoir (Figures 10-14) configured to return excess seeds 150 to the seed reservoir (Figures 10-14) by agitation and gravity (as required in claim 8); and (4) the plurality of apertures (see Figure 23) to include a plurality of rows of apertures (see Figure 23) (as required in claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of EP 0 140 701 A2 in the seed meter assembly of EP 0 155 688 A2 for optimum seed planting.




Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hak et al. US 2016/0338261 A1 disclose a universal seed metering disc comprising rows of seed apertures (see Figures 1-5G).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



August 4, 2021